J-S78029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: A.M., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: J.P., BIOLOGICAL                :
    FATHER                                     :   No. 1094 WDA 2017

                       Appeal from the Order July 7, 2017
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                        No(s): CP-02-AP-0000055-2017

BEFORE:      OLSON, J., DUBOW, J., and STRASSBURGER*, J.

MEMORANDUM BY DUBOW, J.:                             FILED DECEMBER 26, 2017

        J.P. (“Father”) appeals from the Order entered July 7, 2017, in the

Court of Common Pleas of Allegheny County involuntarily terminating his

parental rights to his minor son, A.M. (“Child”).1,       2
                                                              Because the record

supports the trial court’s decision, we affirm.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

        Child came to the attention of the Allegheny County Office of Children,

Youth and Families (“CYF”) in May 2015 when he tested positive for opioids
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1
  The initials of the Child’s name appear on his birth certificate as “A.P.”
Elsewhere in the record, his name appears with the initials A.P., A.M., and
A.P.-M.
2
  In its order, the trial court also terminated the parental rights of Child’s
mother, A.L.M. (“Mother”). Mother did not appeal the termination of her
parental rights, nor did she file a brief in connection with the instant appeal.
J-S78029-17



at birth and Mother admitted to using heroin during the pregnancy and on

the morning of his birth.            N.T., 7/7/17, at 51-52. Despite Mother’s

admission, Child remained in the care of Mother and Father. Id. at 52-53.

However, on July 14, 2015, a CYF caseworker visited the family’s home, and

discovered that “there was a possible medical situation for mom, which left

[Child] not in the care of mom or dad.”                Id. at 53.   CYF obtained an

emergency custody authorization, and placed Child in the care of Mother’s

cousin. Id.; CYF Exhibit 2 (dependency orders). On July 17, 2015, the trial

court entered a shelter care order granting CYF permission to return Child to

Father, who was now living separately from Mother in the home of Child’s

paternal grandmother.          N.T., 7/7/17, at 53-54; CYF Exhibit 2.         Father

“stayed through the weekend,” and then left the paternal grandmother’s

home.     N.T., 7/7/17, at 54.         CYF obtained another emergency custody

authorization on July 27, 2015, and placed Child in the care of the paternal

grandmother. Id.; CYF Exhibit 2.               The court adjudicated Child dependent

on August 18, 2015.3 CYF Exhibit 2.

       Following Child’s adjudication of dependency, Father failed to comply

with his family plan goals. Father attended only five of thirty-one requested

drug screens.      N.T., 7/7/17, at 14.         Although he received treatment at a
____________________________________________


3
  Child remained with paternal grandmother until March 2017 when CYF
placed him in his current, pre-adoptive foster home.    CYF Exhibit 1
(psychological evaluations).




                                           -2-
J-S78029-17



drug and alcohol rehabilitation center, he later tested positive for controlled

substances. Id. at 15, 74-75.

       Father failed to maintain consistent contact with CYF, failed to

complete a parenting program, and failed to obtain stable housing, in part

due to periods of incarceration. Id. at 71-74, 75, 84-86. He also failed to

maintain consistent contact with Child.          Father had one documented visit

with Child during all of 2016.4 Id. at 73-74. On February 28, 2017, the trial

court entered an Order finding aggravated circumstances due to Father’s

failure to maintain substantial and continuing contact with Child for a period

of six months, and relieved CYF of its obligation to provide reunification

efforts. CYF Exhibit 2.

       On March 31, 2017, CYF filed a petition to terminate Father’s parental

rights to Child involuntarily. The trial court conducted a termination hearing

on July 7, 2017.         Following the hearing, the court entered an Order

terminating Father’s parental rights. Father timely filed a Notice of Appeal

on July 26, 2017, along with a concise statement of errors complained of on

appeal.5
____________________________________________


4
  Because Child was living with his paternal grandmother in 2016, it is
possible that Father had additional visits of which CYF was not aware. N.T.,
7/7/17, at 84-85.
5
  Father’s counsel filed a docketing statement in this Court on August 8,
2017. In the docketing statement, counsel failed to indicate that she filed a
concise statement of errors complained of on appeal. As a result, this Court
issued a per curiam order on August 10, 2017, directing counsel to file a
(Footnote Continued Next Page)


                                           -3-
J-S78029-17



ISSUE ON APPEAL

      Father now raises the following issue for our review:        “Did the trial

court abuse its discretion and/or err as a matter of law in concluding that

[]CYF met its burden of proving by clear and convincing evidence that

termination of [Father’s] parental rights would best serve the needs and

welfare of the child pursuant to 23 Pa.C.S. §[]2511(b)[?]” Father’s Brief at

8.

LEGAL ANALYSIS

      We review Father’s issue mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

                       _______________________
(Footnote Continued)

concise statement by August 21, 2017. Counsel filed her previous concise
statement for a second time on August 15, 2017.



                                            -4-
J-S78029-17


      Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 2101-2938, governs

the termination of parental rights, and requires a bifurcated analysis.


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Father’s parental rights

pursuant to Section 2511(a)(1), (2), (5), (8), and (b), which provides as

follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.


                                     -5-
J-S78029-17


                                      ***

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or
            will not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve
            the needs and welfare of the child.

                                      ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).




                                     -6-
J-S78029-17



      On appeal, Father concedes that “there is a basis in the record to

support the finding of the trial judge that grounds for termination under

[Section 2511(a)](1), (2), (5), and (8) were proven by sufficient evidence.”

Because he makes no effort to challenge the trial court’s findings with

respect to Section 2511(a), we need only consider whether the court abused

its discretion by terminating his parental rights pursuant to Section 2511(b).

The requisite analysis is as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).



                                        -7-
J-S78029-17



      Father contends that continued contact between him and Child “may

best serve” Child’s needs and welfare, and that the only way to ensure this

contact is to preserve his parental rights.      Father’s Brief at 13.   Father

argues that the “bonds that exist between Father and [C]hild are evident[,]”

and further asserts that terminating his parental rights will eliminate “any

chance Father may have for forming a strong bond and loving relationship

between himself and the child.” Id. at 10, 13.

      In its opinion, the trial court found that CYF presented clear and

convincing evidence that terminating Father’s parental rights would best

serve Child’s needs and welfare. Trial Court Opinion, dated 8/30/17, at 22.

The court reasoned that Child does not have a meaningful or beneficial

relationship with Father, and that Father has made no progress toward

having Child returned to his care. Id. The court further reasoned that Child

is bonded to his pre-adoptive foster parents, who provide Child with the

permanency he requires.    Id.   Our review of the record supports the trial

court’s findings.

      At the termination hearing, psychologist Neil Rosenblum, Ph.D.,

testified that over the period from December 2016 to May 2017, he

conducted a series of evaluations at the request of CYF, including an

interactional evaluation of Child and Father, and of Child and his pre-




                                    -8-
J-S78029-17



adoptive foster parents. N.T., 7/7/17, at 20; CYF Exh. 1.6 Based on these

evaluations, Dr. Rosenblum testified that Child is “in the process of forming

a very comfortable relationship and attachment to his foster parents[.]”

N.T., at 33. Child is very happy and secure in his interaction with his foster

parents, and refers to them as “mommy and daddy.” Id. at 33, 36. See

also Psychological Evaluations of Neil Rosenblum, Ph.D., CYF Exh. 1.

       In contrast, Dr. Rosenblum testified that Child did not display any

significant degree of attachment to Father. N.T., at 33. Child appeared to

recognize Father, and Father made a positive and appropriate effort to

interact with him.      Id.     However, Child attempted to return to his foster

parents in the waiting room on three separate occasions during the

evaluation. Id.; CYF Exhibit 1.

       Dr.    Rosenblum       further   testified   that   Father   lacks   the   stability

necessary to care for Child. N.T., at 30.            He emphasized Father’s lengthy

history of addiction and criminal activity, and his high level of dependency

on other people. Id. at 29-31. Dr. Rosenblum summarized his conclusions

as follows.

             Well, [Child] is now two years of age. He has been in care
       for the majority of his life and initially with paternal grandmother
       and then subsequently now more recently with [his foster
       parents].

____________________________________________


6
  CYF rescheduled two of Father’s scheduled evaluations with Dr. Rosenblum
after Father failed to appear. CYF Exh. 1.



                                           -9-
J-S78029-17


            I believe there’s a reason why he has attached so strongly
      to foster parents. He’s at a period where he is eager for stability
      and someone [whom he] can connect with in order to feel safe in
      the world and move on in [his] development.

            And I would say that both birth parents, particularly
      [M]other, show potential, but unfortunately, they have struggled
      during the two years that [Child] has been in care, close to the
      two years that [Child] has been in care, and based on his need
      for stability, my recommendation to the Court is that a goal of
      adoption fits within his needs and welfare at this time.

Id. at 36.

      Thus, the record confirms that terminating Father’s parental rights will

best serve Child’s needs and welfare. Child is developing a strong bond to

his pre-adoptive foster parents, and already refers to them as “mommy and

daddy.”      Child has no bond with Father, and it is clear that ending their

relationship will not cause Child to suffer any detriment.     Father is in no

position to care for Child due to his chronic instability, and adoption will

allow Child to obtain the benefits of a permanent and loving home.

      Based on the foregoing, we conclude that the trial court did not abuse

its discretion by involuntarily terminating Father’s parental rights to Child.

Therefore, we affirm the court’s July 7, 2017 order.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/26/2017

                                     - 10 -
J-S78029-17




              - 11 -